04/20/2020


Amy Eddy
ASBESTOS CLAIMS COURT JUDGE                                                                 Case Number: AC 17-0694


Flathead County Justice Center
920 South Main
Kalispell, MT 59901
(406) 758-5667



             IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


IN RE ASBESTOS LITIGATION,                                 Cause No. AC 17-0694
                                                     ORDER APPROVING SETTLEMENT
       Consolidated Cases                             (Robinson Insulation Receivership)



        Receiver Nancy Gibson, Matthew Bergman, counsel for Jeremiah and Karen Hartle, and
Allan McGarvey on behalf of certain Libby Plaintiffs have jointly moved the Court to authorize
the Receiver’s settlement of the Hartles’ claims against Robinson Insulation Company
(“Robinson”) in Cause No. DV-15-2018-532B, on terms that allow the settlement proceeds to be
held by the Receiver, with distribution to be made upon further motion of the Hartles. A copy of
the settlement agreement (“Confidential Release and Settlement Agreement”), submitted under
seal, has been reviewed by this Court.

       The court finds and concludes as follows:

       (1)     This Court’s March 23, 2018, Order (herein “Order”) creating the receivership
               granted authority for the receiver to make demands that the insurers settle claims
               against Robinson (Order ¶1(c)). The Order, at Order ¶2 (a),(b) requires that the
               Receiver obtain this Court’s approval of “specific proposals” for settlement.

       (2)     The proposed settlement entered into by the Receiver and its insurers is
               appropriately made subject to this Court’s approval.

       (3)     The settlement is in the best interests of the Robinson Receivership estate because
               it achieves a release of the Hartles’ claims against Robinson.

       (4)     The settlement provides, at paragraph 13, that the question of “[w]hether the
               Settlement Sum is to be paid to Releasors, to the Receiver of Robinson Insulation
               Company, or to a settlement fund or other fund established by the Receiver of
               Robinson Insulation Company shall depend on the direction provided by the
               Asbestos Claims Court in its final order approving this Agreement,” which
               provision assures that this Court can approve the settlement and, at the same time,
               protect the interests, if any, arising from any limited fund of insurance proceeds.



                                           1
(5)   Distribution of settlement proceeds to the Hartles, in view of contentions, if any,
      arising from any limited fund of insurance proceeds is best addressed upon
      Hartles’ motion for distribution, and any concerns of the Libby Plaintiffs or others
      with respect to the limited funds of indemnity insurance coverage of claims
      against Robinson will be addressed upon such motion.

Wherefore, IT IS HEREBY ORDERED:

(1)   The Confidential Release and Settlement Agreement settling and releasing the
      Hartles’ claims against Robinson Insulation Company (a dissolved corporation),
      and Nancy Gibson, as court-appointed Receiver for Robinson Insulation
      Company, is hereby fully and finally approved.

(2)   Settlement proceeds shall be paid to the Receiver, Nancy Gibson, to be held by
      the Receiver, until such time as this Court rules on a motion by the Hartles for
      distribution.

(3)   Any concerns of the Libby Plaintiffs or others with respect to any limited funds of
      indemnity insurance coverage of claims against Robinson will be addressed upon
      such motion for distribution.

DATED AND ELECTRONICALLY SIGNED AS NOTED BELOW.


                  4/17/2020

                  /s/ Amy Eddy
                  __________________________________
                  Amy Eddy, Asbestos Claims Court Judge




                                   2